 



Execution Copy

 

FIRST AMENDMENT TO FORGIVABLE LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO FORGIVABLE LOAN AGREEMENT is made as of November 4, 2011
(this “Loan Agreement Amendment”) between NATIONAL FINANCIAL SERVICES LLC (the
“Lender”) and LADENBURG THALMANN FINANCIAL SERVICES INC. (the “Organization”).

 

WHEREAS, the Lender and the Organization have previously entered into that
certain Forgivable Loan Agreement, dated August 25, 2009 (the “2009 Loan
Agreement’), whereby the Lender made available to the Organization a loan
facility in the original aggregate principal amount of $10,000,000, of which a
principal amount of $7,142,857.14 is currently outstanding;

 

WHEREAS, on August 25, 2009, the Lender entered into amendments to the fully
disclosed clearing agreements with three introducing broker-dealer subsidiaries
of the Organization, Ladenburg Thalmann & Co. Inc., Triad Advisors Inc. and
Investacorp Inc. (collectively, including any amendments thereto, the “2009
Clearing Agreements”) and, on the date hereof, has entered into amendments (the
“Clearing Agreements Amendments”) to the 2009 Clearing Agreements amending and
further extending the term of such agreements;

 

WHEREAS, contemporaneously with the execution of this Loan Agreement Amendment,
(i) the Lender has entered into a clearing agreement with the Organization’s
newly acquired broker-dealer subsidiary Securities America, Inc. (“SAI”),
amending and further extending the term of its existing clearing agreement with
SAI (including any amendments thereto, the “SAI Clearing Agreement”), and (ii)
the Lender and the Organization have entered into a new Forgivable Loan
Agreement (the “2011 Loan Agreement”), whereby the Lender will make available to
the Lender an additional loan facility in the principal amount of $15,000,000;

 

WHEREAS, in connection with the foregoing transactions, the Lender and the
Organization desire to amend the terms of the 2009 Loan Agreement as provided
for herein;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1.          Amendments to 2009 Loan Agreement. The parties hereto agree
that the 2009 Loan Agreement shall be amended as follows:

 

Section 1.1           The following definitions contained in Section 1 of the
2009 Loan Agreement shall be amended as follows:

 

(iv) “Loan Documents” shall mean this Loan Agreement Amendment, the 2009 Loan
Agreement, the Tranche A Note, the Tranche B Note and any exhibit attached to
the 2009 Loan Agreement.

 

(v) “Material Adverse Effect” shall be amended to add the following sentence to
the end thereof: 

 

 

 

  

Neither the SAFC Purchase and the financing thereof nor any matters arising from
the conduct of the business of SAI and affiliated entities prior to the closing
of the SAFC Purchase shall be deemed to constitute a Material Adverse Effect.

 

(vi) “Termination Material Event” shall be amended to add at the end of the last
sentence the following:

 

; provided, however, that matters arising from the conduct of the business of
SAI and affiliated entities prior to the closing of the SAFC Purchase shall not
be the basis for a Termination Material Event.

 

(vii) “Annual Forgiveness Dates” shall mean the four (4) consecutive anniversary
dates following the Effective Date (each an “Annual Forgiveness Date”);

 

(viii) “Final Payment Date” shall mean November 4, 2018.

 

(ix) “Transaction Documents” shall mean the Loan Documents, the Clearing
Agreements Amendments, this Loan Agreement Amendment and the SAI Clearing
Agreement.

 

Section 1.2           Section 1 of the 2009 Loan Agreement shall be amended to
add the following new definition:

 

(x) “SAFC Purchase” shall mean the purchase by the Organization of Securities
America Financial Corporation and its subsidiaries, including SAI, on November
4, 2011.

 

Section 1.3           Section 2(iv) of the 2009 Loan Agreement shall be amended
in its entirety to read as follows:

 

Prior to entering into this Loan Agreement Amendment, the Organization shall
provide Lender with: (a) a copy of a Corporate Resolution of the Organization,
certified by the Organization’s Secretary, authorizing it to enter into the Loan
Documents; (b) recent evidence of corporate good standing of the Organization
obtained from the Organization’s state of organization; and (c) copies of the
Clearing Agreements Amendments and SAI Clearing Agreement fully executed by LTC,
TAI, Investacorp and SAI.

 

Section 1.4           Section 2(v) of the 2009 Loan Agreement shall be amended
such that (1) the reference in the first sentence thereof to “$714,285.71” shall
be deleted and replaced by the number “$1,785,714.29”; (2) clauses (d), (e) and
(f) thereof shall be amended in their entirety to read as set forth below; and
(3) clauses (g), (h), (i) and (j) thereof shall be deleted: 

 

2

 

    (d)The Revolving Line of Credit dated October 19, 2007, as amended, provided
to the Organization by First Gamma Investments Trust in the amount of
$40,000,000 (the “Frost Gamma Line of Credit”) shall remain outstanding with a
final term date not to precede August 25, 2016 and no material event of default
to the lender thereunder shall have occurred and be continuing.

 

(e)Each of the 2009 Clearing Agreements, the Clearing Agreements Amendments and
the SAI Clearing Agreement is in full force and effect and no material defaults
or other termination events have occurred and are continuing thereunder.    

(f)The Organization has not discontinued or divested, or is not in the process
of discontinuing or divesting, any of the Subsidiary Broker-Dealers or SAI.

 

Section 1.5            Section 4(xii) of the 2009 Loan Agreement shall be
deleted and the reference thereto in Section 6(i)(c) of the 2009 Loan Agreement
shall also be deleted.

 

Section 2.          Entire Agreement; Amendment.

 

This Loan Agreement Amendment and the 2009 Loan Agreement, including all
Exhibits, which are hereby incorporated by reference, constitute and express the
entire agreement and understanding between the parties and supersede all
previous communications, representations or agreements, whether written or oral,
with respect to the subject matter hereof. This Loan Agreement Amendment may be
modified only in a writing signed by both parties to this Loan Agreement
Amendment. Such modification shall not be deemed as a cancellation of this Loan
Agreement Amendment.

 

Section 3.          Miscellaneous.

 

Section 3.1           Except as hereinabove specifically amended, all other
provisions of the 2009 Loan Agreement shall remain unchanged and in full force
and effect. For the avoidance of doubt, this includes Section 6, Events of
Default; Acceleration; Etc., and pursuant to Section 6(l), in the event that any
of the Clearing Agreements, as well as any of the future clearing agreements
between NFS and any future Affiliated B-D’s, ceases to be in full force and
effect or is otherwise terminated, then all remaining amounts of both principal
and interest under the Tranche A Note and the Trance B Note that have not been
forgiven shall become immediately due and payable to NFS.

 

Section 3.2           This Loan Agreement Amendment may be executed in any
number of counterparts with each executed counterpart constituting an original,
but altogether one and the same instrument.

 

Section 3.3           This Loan Agreement Amendment shall be binding upon and
inure to the benefit of each of the Lender and the Organization and their
respective successors and assigns.

 

Section 3.4           Capitalized terms which are used herein and are not
defined shall have the same meanings as set forth in the 2009 Loan Agreement, as
amended hereby. 

 

3

 

  

Section 3.5           The parties hereto acknowledge and agree that all
obligations of each party under the 2009 Loan Agreement to be performed by each
party through the date hereof have been performed to the satisfaction of each
party, that there is no Default or Event of Default currently existing under the
2009 Loan Agreement and that the execution of this Loan Agreement Amendment and
the consummation of the transactions contemplated hereby will not result in any
Default or Event of Default under the 2009 Loan Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

    LENDER:           NATIONAL FINANCIAL SERVICES LLC           By: /s/ Todd W.
Roadman     Name: Todd W. Roadman     Title: CFO           ORGANIZATION:        
  LADENBURG THALMANN FINANCIAL       SERVICES INC.           By: /s/ Richard J.
Lampen     Name: Richard J. Lampen     Title: President and CEO

 

4

 

